Citation Nr: 0416738	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-12 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the apportionment of the veteran's nonservice-
connected pension benefits to his spouse is proper.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had service from January 1952 to September 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2001 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Reno, Nevada.  In the decision, the RO granted an 
apportionment in the amount of $232.  The case later came 
under the jurisdiction of the RO in Los Angeles, California.  

The Board notes that the appellant submitted a substantive 
appeal statement on October 2003 which pertains to issues 
other than the one which was prepared and certified for 
appellate review.  The Board refers that substantive appeal 
statement to the RO for appropriate action.


REMAND

In his substantive appeal statement of September 2002, the 
veteran requested a hearing at the RO before a Member of the 
Board.  In a VA Form 1-646 dated in October 2003, the 
veteran's representative stated that he was deferring 
presenting arguments pending the Travel Board hearing which 
had been requested.  The RO wrote a letter to the veteran in 
January 2004 advising him that such a hearing was scheduled 
for March 2004.  A notation at the bottom of the letter made 
by the Board member conducting such hearings shows that the 
veteran did not appear for that hearing.  The case was 
subsequently certified to the Board for appellate review.  
The Board has since received a document which indicates that, 
prior to the date of the hearing, the veteran's grandson gave 
notice that the veteran could not attend the hearing.  
However, there is no request to reschedule the hearing.

Under 38 U.S.C.A. § 7105(a) and 38 C.F.R. § 20.600, an 
appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent or other authorized person.  In the present 
case, the veteran has appointed the California Department of 
Veterans Affairs as his representative.   The Board notes 
that the veteran's representative deferred making written 
argument based on a belief that such arguments could be 
presented during the subsequent hearing.  However, in light 
of the fact that the hearing did not ultimately take place, 
the case should be returned to the veteran's representative 
to allow him to present the written arguments which had been 
deferred pending the personal hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should refer the case to the 
representative to allow him to present 
the written argument which was previously 
deferred.

2.  If the matter on appeal is not 
resolved, the case should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




